 



Exhibit 10.10
A. M. Castle & Co.
G. THOMAS McKANE
President & CEO
July 2, 2003
Mr. Lawrence A. Boik
3527 Vanilla Grass Drive
Naperville, IL 60564
Dear Larry:
This letter will confirm our offer for you to join A. M. Castle & Co. as Vice
President and Corporate Controller. In this position, you will report to Ed
Culliton, our Vice President of Finance/CFO. Jim Podojil, who is the current
Corporate Controller, will work for you on a part time basis during the period
of transition. Your immediate responsibilities would include the following:
General Accounting, Credit Management, Cash Management, Business Planning,
Inventory Reporting and preparation of financials and MD&A for SEC Reporting. As
you know, we will add additional responsibilities as you progress. Below are the
details of our offer:
Base Salary
Your base salary would be $185,000. Future increases are approved by the Board
of Directors on the normal review cycle.
Incentive Opportunity
You would be eligible to participate in our Executive Incentive Plan. Under this
plan, you would be eligible to earn an additional 60% of your base salary.
Target incentive is 30%. For 2003, you will be guaranteed a minimum incentive of
$10,000 which would be payable in February of 2004. This guaranteed payment is
conditioned upon your remaining on the payroll through the date of payment.
Company Car
You would be eligible for a Class IV automobile through GE Capital Leasing
Company which provides a $40,000 allowance. You have the option to upgrade
beyond that amount at your expense. Attached is a summary of our policy.
Stock Options
In this position, you would be eligible to receive Board awarded Stock Options.
If you join us, you will be awarded a minimum of 7500 shares as part of the 2003
grant. Stock Options are approved by the Board of Directors at the October
meeting. The option price would be consistent with other grants made at that
time. Attached is information regarding our Stock Option Program.
3400 North Wolf Road, Franklin Park, Illinois 60131
(847) 349-2502 Fax (847) 455-6930
E-mail: tmckane@amcastle.com

82



--------------------------------------------------------------------------------



 



Exhibit 10.10
Benefits
You are eligible for our comprehensive benefit package. Attached is a Salaried
Benefits Highlights for your review. The only exception to the package is that
we will grant you four weeks of vacation until you meet the requirements for the
next level.
Change of Control/Severance
In the event that your employment with Castle is terminated by Castle during the
first five years, as a result of a change of control or a new CEO being
appointed, you would be eligible for one year of severance. The severance would
include your base salary, group health benefits and use of the company car for a
period of one year or until you are successful in finding new employment,
whichever occurs first.
Succession to CFO
As indicated during the process, the expectation is that you would be promoted
to Vice President of Finance/CFO in 12 to 18 months. This is contingent upon
your successful transition into the company and assumes a satisfactory level of
performance.
Finally, as it relates to any fees associated with education or professional
organizations, the company would reimburse you. This would include the
associations you mentioned such as the AICPA and the Illinois CPA Society.
Based on this offer, you have indicated that you would discuss with your current
employer a possible start date. At this time, we contemplate start date no later
than September 1, which may change based on your discussion with your current
employer.
We are all very confident that you will have a positive impact on our corporate
finance and accounting department. We have every reason to believe that based on
your performance, you will be promoted to the position of Vice President of
Finance/CFO within the timeframe previously explained.
If you accept this offer, you will also need to arrange to take a pre-employment
physical which you must successfully pass. This can be arranged directly with
Paul Winsauer.
If you have any questions with regard to the above, please contact Paul or me.
We look forward to your positive response.
Sincerely,
/s/ G. Thomas McKane      
G. Thomas McKane
President & CEO

      Attachment
cc:
  Ed Culliton
 
  Paul Winsauer
 
  Charles Ratigan, Slayton International

83



--------------------------------------------------------------------------------



 



Exhibit 10.10
AUTOMOBILE POLICY SUMMARY
2003
The company provides all automobile eligible positions with a leased vehicle
through G. E. Capital Fleet Services. Based on the position, there are several
classes of cars.
For Vice President position, eligible employees have the following alternatives:

          Class IV   Vehicle   Bi-Weekly Payment
Standard
  Sedan ($40,000 value)   $0.00

These are standard vehicles with standard features that are selected on an
annual basis in coordination with G. E. Capital Fleet Services. There is also a
$20/paycheck personal usage fee charged to each driver. Automobiles are
reordered in the spring and fall of each year based on mileage. Typically, cars
are considered for reorder between 60,000 and 80,000 miles.
All lease payments, service and maintenance are covered directly by G. E.
Capital Fleet Services. The company also provides insurance for all company
leased vehicles. Eligible drivers are also provided with a fuel charge card to
use.
The company and its provider, G. E. Capital Fleet Services, reserve the right to
reassign vehicles within the fleet as appropriate.

84